To the Members of the
House of Representatives
State Capitol
Montgomery, Alabama 36130
Dear Sirs and Madam:
We acknowledge receipt of Senate Bill No. 422 concerning the authorization of the Governor, by Executive Order, to freeze or roll back utility rates established by the Alabama Public Service Commission.
After considering this request, we respectfully point out that this Court is re*1354stricted from issuing advisory opinions on legislation that has already been enacted by the legislature. Opinion of the Justices, 264 Ala. 452, 88 So.2d 778 (1956). We take note that Senate Bill No. 422 has been enacted by the legislature and sent to the Governor for his signature.
Therefore, we respectfully decline to respond to the advisory opinion request.
Respectfully submitted,
C. C. TORBERT, JR., Chief Justice
JAMES N. BLOODWORTH
HUGH MADDOX
JAMES H. FAULKNER
RENEAU P. ALMON
JANIE L. SHORES
ERIC EMBRY
SAM A. BEATTY
Associate Justices